DETAILED ACTION
The Preliminary Amendment filed on March 14, 2022 has been entered. Claims 118-137 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 118-137 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to survey generation, processing, and management (Spec. ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 118-125), Process (claims 126-133), Article of Manufacture (claims 134-137)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims:
[Claim 118]  access textual information related to a first commercial object from a set of commercial objects, wherein the first commercial object is related to a first good, service or promotion;
   determine a first location for a consumer identifier associated with a consumer computing device;
   select, based on a comparison between a second location associated with the second commercial object and the first location associated with the consumer identifier, a second commercial object associated with a second good, service or promotion that is different than the first commercial object;
   generate an attribute descriptor for the second commercial object based on the textual information related to the first commercial object;
   cause a visual display to render (i) an element associated with the second commercial object and (ii) a survey query formatted to include the attribute descriptor;
   generate rating data for the attribute descriptor based on a response to the survey query via the display;
   generate new data for the second commercial object based on the rating data for the attribute descriptor; and
   store the new data for the second commercial object.
[Claim 119]     determine consumer data associated with the consumer identifier; and
   generate the attribute descriptor based on the consumer data.
[Claim 120]    determine commercial object data associated with the first commercial object; and 
   generate the attribute descriptor based on the commercial object data.
[Claim 121]   determine consumer data associated with the consumer identifier;
   determine historical promotion data associated with the first commercial object; and
   select the second commercial object based on a comparison between the consumer data and the historical promotion data.
[Claim 122]  determine time data associated with receipt of the response from the consumer computing device; and
   generate the rating data for the attribute descriptor based on the time data.
[Claim 123]  determine time data associated with receipt of the response from the consumer computing device; and
   modify the rating data for the attribute descriptor based on a weighted value associated with the time data.
[Claim 124]  generate the attribute descriptor for the second commercial object based on feature text information and quantifier text information for the first commercial object.
[Claim 125]  generate at least a portion of the textual information based on synonym text information associated with the feature text information and the quantifier text information.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method or organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, a human user can gather data, analyze the data, make decisions, display information, etc. The aforementioned limitations, collectively, also exemplify organizing human activity since they incorporate marketing activities and evaluate interactions between people. Also, text analysis can be performed in the mind of a human user (i.e., it is a mental process) and it is also used to organize human activity (e.g., to facilitate marketing and evaluate interactions between people).
The other claim sets similarly recite details of the aforementioned abstract ideas.

No – The apparatus claims include a system, comprising one or more computers and one or more storage devices storing instructions, one or more computers, a data repository, a multi-point touch interface for a visual display of the consumer computing device, and a graphical element. 
The process claims include a computing device comprising a processor, a data repository, computer-executable instructions, a consumer computing device, a multi-point touch interface for a visual display of the consumer computing device, and a graphical element.
The article of manufacture claims include a computer program product stored on a computer readable medium and comprising instructions, one or more computers, a computing device comprising a processor, a data repository, computer-executable instructions, a consumer computing device, a multi-point touch interface for a visual display of the consumer computing device, and a graphical element.
All claims also determine a communication mode for the consumer computing device based on one or more communication capabilities associated with a processor of the consumer computing device; and transmit, via one or more network devices configured to establish a network connection using the communication mode for the consumer computing device, the computer-executable instructions to the consumer computing device to provide the multi-point touch interface for the visual display of the consumer computing device.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Spec: ¶ 150 states that the computing device “may be any computer system”). The user interface and devices are described in terms of generic input/output/display elements (as seen in ¶¶ 67, 85, 91, 147, 151, 154, and 156 of the Specification). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. 
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 118-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,250,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims in the related patent. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.


Allowable Subject Matter
Claims 118-137 are allowed over the prior art. Dillard (US 8,645,295) in view of Remaker (US 2013/0218822) most closely address the claim limitations. Applicant’s arguments presented on pages 14-17 of Applicant’s response filed on December 4, 2020 in parent application no. 14/752,311 were deemed to be persuasive in overcoming the rejection over Dillard (US 8,645,295) in view of Remaker (US 2013/0218822). The claim limitations addressed in Applicant’s persuasive arguments are incorporated into claims 118-137 of the instant application. For similar reasons, particularly regarding the specific limitations addressed in Applicant’s arguments and in the context of the claims as a whole, claims 118-137 are deemed to be allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683